Title: To George Washington from “A Sympathizer with the Afflicted,” 12 June 1795
From: “A Sympathizer with the Afflicted”
To: Washington, George


          
            
              Philadelphia June the 12 1795
              
            
            To the President of the United States Most respected and most Estimable of Character.
            One unconected with any Party, or immediate relation to the unhappy men now under Sentence to Suffer on the 17 instant:

dares to aproach in their behalf as The Father and Friend of his Country.
            One who in the most Sacred truth can declare they are an admirer of the Fedral Constitution, and the Gentleman who is so deservedly placd at the head of it: One who as to a visible Church on Earth is not of the Community of the offenders, but an unworthy member of that Chu[r]ch which Gen. Washington and his amiable Consort most frequently honours with their Presence: One Born and Educated in Philadelphia, Pardon this digression of aparent Egotism: But Sir as you will never know more of the writer of this paper than what you are now told: It appeard to coincide with my Ideas of Propriety, to declare the Suplicant was not the tool of the Insurgent Party or any way connected in Social ties of Relationship with those People.
            One who not Stimulated by the Enthuisiastic fervor of youth, But can assert that the hoary hand of Time has whitened the Head of the present Writer. One who hopes that the Fate of the men in question Is not so determined and fixed, But that that Branch of the Legislator where Pardon is Eventualy lodgd, will at least Condesend to bestow a few minutes to the Perusal of (its hopd) this unofending Pettition.
            Dr Young In a very Sensible piece calld the [“]Estimate of Human Life” Where he views man in ⟨Ranks⟩ and ⟨an⟩ progressive age seems rather too indescriminatly to hint that those ⟨years⟩ full fraught with Experience, incline to Rigidity: But here we hope that his asertion which he illustrates by a Comparison has more of the Fancy of the Poet in it than the Just determination He Compares men in the vale of years, to that description of flower who in the Evening Contract their Leaves with the Western Sun. But when we See in your Excellency the utmost vigor of understanding and full possession of Strong mental Energetic Powers, we hope the Beams of Compassion will meet with as warm a Soil to operate on as in Early Manhood.
            
              [“]Two Urns by Joves high throne have ever Stood,
              the Source of Evil one, and one of Good;
              From thense the Cup of mortal man he fills,
              Blessings to these, to those distributes Ills:
              The happiest taste not Happiness Sin[c]ere,
              But find the Cordial draught is dashd with Care.
              To most, he mingles Both: the Wre[t]ch decreed
              To taste the Bad unmixd is Curst indeed.”
            
            
            Achales Speech to Priam Homer the Book 2⟨4⟩, we may venture to afirm that: a rational Being within a few days of sufering an ignominious Death for a Criminal act comes under the last Line.
            But to leave Homer Tho’ Sir these ill fated men now under Condemnation seem appropriated to be the Victims of Justice, may we not venture to apply the words of our Blessd Savior on heari[n]g a violent and Sudden Death had involved a few men. “And jesus answering Sd unto them, Suppose ye that these Gallilians were Sinners above all the Gallilians, because they Sufferd such things? Or these Eighteen men, on whom the Tower of Soloam fell, and Slew them, think ye that they were Sinners above all men that dwelt in Jerusalem? I tell you nay; But ere yet you repent; you shall all likewise Perish.[”] Luke 13 C. I mean this Sir as to the Party they Espousd But Stop my Pen, the Suplicant of this letter has no Right to preach. belongs to no Clerical order, yet tho’ of the Laity is not ashamd to own they draw from the Sacred writings such Ideas of Mercy and Compassion tho’ the Doctrine of imediate Inspiration be not included yet the perusal of the new testament has more than any other thing a Book Suggested the earnest Wish that you most honourd Sir and the approvd of your Council may I here once more Excuse another quotation from S[c]ripture (may Say as was once adress’d to an ofender most Capitaly of the Jewish Law) “Go thy way and Sin no more.”
            If these men great and good Sir have been gross ofendors, as doubtless the Cause of their Evidence On tryal markd their atrocity: Are they not the more proper Objects of True Grace, and Pardon? No Hearts we hope are so obdurate lest they must glow with fervent gratitude for a Restoration to Light Life and Society and rebound with Love unfeignd to the givers under God of these once despaird of inestimable Blessings. And as the Best of Governments as ours is, harbours some malignant Malcontents; who wish to Make Liberty a Cloak for Licentiousness! Is it no more than probable that they will resign this Cloak like the traveller in the Fable, more readily when the Cheering Beams of mild Mercy darts on them; than when the Boreas like Blasts of Stern Justice Combat with them in their march through this rugged Road of Life.
            But if you Sir and your trusty Councilors apprehend that

Relaxation in the present Case will nourish the Seeds of future Rebellion; who dare, who can, who ought to interpose? Not I am sure the writer of this faint Essay as soon might the Wren attempt to Stop the Soaring flight of the Eagle as the heart that dictates this presume at such an object, No no if mercy dont Sir amend them, they must go! while the compassionate with a Sigh will Say with this moral Poet. “All Discord Harmony not understood, All Partial Evil universal good.”
            In the year 1777 23,000 names were anexd in a Petition to George the III in favor of the unfortunate Dr Dodd yet was it to no purpose; whether the King was actuated by cool Reflextion, or his temper at that time more immediatly sourd by Events, which laid the Foundation of your Excellencys unfading Laurels none can decide, Nor can they determine whether or not the granting their Petition would have had a Beneficial Effect, or an inimacal one on the good of Society: Be that as it may there are we may venture To assert many traits of Character very Disimilar Between the President of the united States and the King of great Britain.
            Dr Johnson who was not thought to abound on all occasions with the millk of human kindness, and wrote much in favor of this unhappy Clirgiman; In a Letter to the Right honoroble Charles Jenkins he thus Expresses himself
            “The Supream Power has in all ages paid some attention to the voice of the People, and that voice does not least deserve to be heard, when it calls out for Mercy: there is now a very general Desire that Dr Dodds life should be spard: more is not wished: And perhaps this is not too much to be granted. If you Sir have any opportunity of enforcing these reasons you may perhaps think them worthy of your Consideration But what ever you determine I must respe[c]tfuly intreat you to pardon for this intrusion your most obedient.”
            
              Samuel Johnson. 1777
            
          
          
            
              Dr Dodd himself in a Letter to the King a few Days before his Death thus writes
            
            “My Life has not been useless to mankind, I have benefited many. But my ofences aganst God are numberless, and I have had but little time for repentence; Preserve me Sir by your prerogitive of mercy from the necessity of appearing unprepared

at that tribunal before which Kings, and Subjects must at last stand together; Permit me to hide my guilt in some obscure Corner of a foreign Country where I can atain Confidence to hope my prayers will be heard and they shall be poured with all the fervor of gratitude for the Life and Happiness of your majisty &c. &c.[”]
            all means faili[n]g & Johnson wrote this to Dr Dodd
          
          
            
              June 26 77
              [“]Dear Sir
            
            that which is apointed to all men, is now come upon you. Outward Circumstances And the thoughts of men are below the notice of an immortal being who is about to Stand his tryal for Eternity before the supr[e]am judge of heaven and Earth. Of this and all other Sins you are earnestly to repent of; And may God who knoweth our name and desireth not our Death, acept your repentance for the Sake of Jesus Christ our Lord.
            
              S. Johnson[”]
            
          
          
            The last Letter Ever Dr Dodd wrote was as follows to Johnson
          
          
            
              
              [“]A.M. midnight 26
            
            [“]Accept thou great and good heart my earnest and fervent Prayers for all thy benevolent and kind Eforts in my behalf Oh Dr Johnson as I sought your knowlege at an Early hour in Life would to heaven I had Cultivated the love and acquaintance of so Excellent a man! I pray God most Sin[c]erly to bless you with his highest transports the infelt Satisfaction of humane and benevolent Exertions. And admitted as I trust I Shall be before you to the realms of Bliss I shall hail your arival there with rapture and rejoice to accknowlege that you was my Counselor, my advocate and Friend, God be ever with you.[”]
            
              Dr Dodd to Dr Johnson
            
          
          
            
              M Bothwell From whom these Extracts are taken ⟨Says⟩ under this Letter was writ in Dr Johnsons own hand This unfortunate man with Piety and Compasion Suferd Death on the 27 of June 1777.
            
            And now worthy Gen. Washington I here beg your forgiveness for this long and perhaps to you Desgusting Epistle. And tho I am no Actor will conclude from a Poetical writer.
            
              “Know there is a Rose lipd Seraph Sits on high,
              Who ever bends his holy Ear to Earth,
              
              To mark the voice of Penitence, to Catch
              Her Solemn Sighs, to tune them to his harp
              And Echo them in Harmonies divine
              Up to the Throne of Grace Ev’n Heaven is won
              by Penitence And shall heavens Substitu[t]e
              Scorn the low Prayer thats made by man for Man?[”]
              Masons Elfrida
            
            
          
          
            That this Rose lipd Seraph may have a Blessd Commision to touch your heart Sir to ⟨record⟩ it in heaven is the prayer of your most Devoted, most obedient, and faithfull fellow Citizen.
            
              A Sympathizer with the afflicted
            
          
        